Citation Nr: 1827220	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for posterior tibial tendonitis of the left ankle and foot, with osteoarthritis of first tarsal-metatarsal joint (collectively referred to as "left foot and ankle disability"; individually referred to as "left ankle disability" and "left foot disability").

2.  Entitlement to an increased rating greater than 20 percent for posterior tibial tendonitis of the right ankle and foot, with osteoarthrosis of first tarsal-metatarsal joint (collectively referred to as "right foot and ankle disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's left ankle disability manifested by a limitation of motion of dorsiflexion of 0 to 10 degrees and a limitation of motion of plantar flexion of 0 to 30 degrees, but marked limitation of motion was not shown.  

2.  Throughout the entire appeal period, the Veteran's left foot and ankle disability has been manifested by moderately severe foot impairment, without evidence of severe foot impairment.  

3.  Throughout the entire appeal period, the Veteran's right foot and ankle disability has been manifested by foot pain and tenderness.


CONCLUSION OF LAW

1.  For the entire period at issue, the criteria for a separate 10 percent rating, but no higher, for left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  For the entire period at issue, the criteria for an increased rating greater than 20 percent for left foot and ankle disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5284 (2017).

3.  For the entire period at issue, the criteria for an increased rating greater than 20 percent for right foot and ankle disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings

      Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

The General Rating Formula for Diseases and Injuries of the foot are governed under 38 C.F.R. § 4.71a and there are multiple DCs for evaluation of impairment resulting from service connected disorders of the feet and ankles.  

Under DC 5270 for ankylosis of the ankle, the minimum 20 percent rating is warranted for plantar flexion, less than 30 degrees.  38 C.F.R. 4.71a, DC 5270.  A 30 percent rating is warranted for plantar flexion, between 30 degrees and 40 degrees, or dorsiflexion, between 0 degrees and 10 degrees.  The maximum 40 percent rating is warranted for plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity. 

Under DC 5271 for limited motion of the ankle, the minimum 10 percent rating is warranted for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.   The maximum 20 percent is warranted for marked limited motion of the ankle. 

The terms "moderate" and "marked" are not defined in the rating schedule. However, guidance can be found in the M21-1 Adjudication Procedures Manual. Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k. 

The Board notes that the VA adjudication Procedures manual M21-1MR is not binding upon the Board. The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C. § 7104 (c).  However, this does not prevent the manual, and the measurements contained therein, from serving as a benchmark when evaluating the degree of severity of limitation of motion of the ankle.

Under DC 5272 for ankylosis of the subastragalar or tarsal joint, the minimum 10 percent rating is warranted for ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.  The maximum 20 percent rating is warranted for ankylosis of the subastragalar or tarsal joint in poor weight-bearing positing. 

Under DC 5273 for malunion of the os calcis or astragalus, the minimum 10 percent rating is warranted for a moderate deformity.  38 C.F.R. § 4.71a, DC 5273.  The maximum 20 percent rating is warranted for a marked deformity. 

Under DC 5274, a 20 percent rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Under DC 5276 for acquired flatfoot, the minimum noncompensable rating is warranted for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is warranted for moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for unilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The maximum 50 percent rating is warranted for bilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Under DC 5277 for bilateral weak foot, a 10 percent rating is warranted for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  38 C.F.R. § 4.71a, DC 5277.  This DC should rate the underlying condition, minimum rating.  

Under DC 5278 for acquired claw foot (pes cavus), the minimum noncompensable rating is warranted for slight acquired pes cavus.   38 C.F.R. § 4.71a, DC 5278.
A 10 percent rating is warranted for unilateral or bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 20 percent rating is warranted for unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  The maximum 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity. 

Under DC 5279 for anterior metatarsalgia (Morton's disease) unilateral or bilateral, the only rating is 10 percent.  38 C.F.R. § 4.71a, DC 5279.

Under DC 5280 for unilateral hallux valgus, the minimum 10 percent rating is warranted for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe. 38 C.F.R. § 4.71a, DC 5280.  

Under DC 5281 for severe unilateral hallux rigidus, the only rating is 10 percent. 38 C.F.R. § 4.71a, DC 5281.  The disability should be rated as severe hallux valgus and should not be combined with claw foot ratings. 

Under DC 5282 for hammer toe, the minimum noncompensable rating is warranted for hammer toe of individual toes.  38 C.F.R. § 4.71a, DC 5282.  The maximum 10 percent rating is warranted for hammer toe of all toes, unilateral and without claw foot. 

Under DC 5283 for malunion or nonunion of the tarsal or metatarsal bones, the minimum 10 percent rating is warranted for moderate malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the tarsal or metatarsal bones.  The maximum 30 percent rating is warranted for severe malunion or nonunion of the tarsal or metatarsal bones.  This DC notes that with actual loss of use of the foot, a 40 percent rating should be assigned. 

Under DC 5284 for other foot injuries, the minimum 10 percent rating is warranted for moderate foot injuries.  38 C.F.R. § 4.71a, DC 5284.  A 20 percent rating is warranted for moderately severe foot injuries. The maximum 30 percent rating is warranted for severe foot injuries.  This DC notes that with actual loss of the foot, a 40 percent rating should be assigned. 

The words "moderate," "moderately severe," and "severe" as used in DC 5284 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evaluation of the same disability under several DCs, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      Pertinent Facts

At an April 2010 examination, the Veteran exhibited walking with difficulty due to obvious pain in bilateral feet.  His feet were over -pronated bilaterally and they were tender across the soles and near the tibilialis anterior muscle and tendon.

July 2010 radiological tests revealed mild to moderate tarsal degenerative disease in the bilateral feet.

The Veteran was afforded a VA examination in March 2011.  At the examination, the Veteran identified symptoms as pain, swelling, stiffness, fatigability, weakness and lack of endurance with standing, walking, and at rest.  Upon left foot examination, the Veteran exhibited no evidence of instability or weakness.  There was, however, evidence of painful motion, swelling, tenderness, and abnormal weight bearing.  There was no marked pronation found upon examination.  An examination of the right foot also revealed evidence of painful motion, tenderness, and abnormal weight bearing.  There was moderate evidence of pronation of this foot.  Radiological tests of the feet revealed moderate pes planus on the left and mild pes planus on the right.  Moderate osteoarthritis was noted in the left first tarsal-metatarsal joint and only minimal osteoarthritis in the right.  

An April 2011 magnetic resonance imaging (MRI) of the left foot revealed a tendon tear.  At an orthopedics consultation, the Veteran complained of left ankle pain, with radiation to the left knee.  Although he had an antalgic gait, he was ambulatory with braces on the bilateral ankles.  

At a May 2012 podiatry consultation, the Veteran's gaits was noted as worsening, with left foot deterioration and the need for a boot to restrict the range of motion of the ankle noted.  He presented on crutches, was limping, and had pain with gait.  

At a January 2013 physical therapy consultation, the Veteran reported that he had severe pain in his left lower extremity since the 1970s and that it had progressively worsened.  Upon objective examination, the Veteran ambulated without an assistive device but was wearing ankle braces.  His ambulation was antalgic.  The examiner noted that further therapy was not expected to improve his symptoms and a rollator was recommended.  

The Veteran was provided another in-person VA examination in March 2013 where he reported flare-ups that impact the function of the ankle on any weight bearing.  Upon range of motion testing, the right ankle was full and normal, with no evidence of painful motion.  The left ankle revealed plantar flexion ended at 30 degrees with pain and dorsiflexion that ended at 10 degrees with pain.  Upon repetition, the range of motion was not diminished.  The examiner found no additional limitation of motion upon repetitive use testing but found less movement than normal in the left, pain on movement, deformities, and disturbance of locomotion as additional functional loss.  There was no ankylosis of the ankle and there was no joint instability.  Muscle strength was normal.  The Veteran's use of ambulatory devices was also noted.

At a November 2013 occupational therapy visit, the Veteran complained of difficult with mobility. 

At a June 2015 primary care visit, the Veteran was observed with ambulating with the use of a cane.  

In a March 2016 statement, the Veteran consistently reported the use of a walker to assist with walking.  He also explained that he was recommended for surgery but was removed as a surgical candidate.

In an April 2016 VA examination, the Veteran reported flare-ups of the ankle with prolonged standing or walking.  He reported functional loss upon prolonged standing or walking.  He exhibited an abnormal range of motion upon examination.  The right ankle dorsiflexion was normal and plantar flexion was limited to 40 degrees.  The examiner noted that range of motion itself did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation or crepitus.  Upon repetitive use of the right ankle, the Veteran did not have additional functional loss due to pain.  Examination of the left ankle revealed a diminished dorsiflexion to 10 degrees and plantar flexion t0 20 degrees.  The examiner noted that range of motion itself contributed to functional loss as the Veteran had pain upon walking.  There was additionally positive evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the posterior of ankle and the heel of the ankle, but no objective evidence of crepitus.  Upon repetitive use of the left ankle, the Veteran exhibited additional functional loss due to pain, but with the same range of motion as noted above.  The examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  With respect to additional factors contributing to disability of the left ankle, the examiner noted left ankle deformity, disturbance of locomotion, and interference with standing.  Normal muscle strength was noted bilaterally, with no muscle atrophy, no ankylosis, and no joint instability or dislocation.  The Veteran was again noted to use assistive device as normal mode of locomotion.  The examiner found that the Veteran's condition did not equate to an amputated or prosthetic foot or ankle.   The April 2016 VA examiner further noted imaging studies performed that revealed bilateral arthritis.  Additionally, a MRI of the left ankle revealed a partial tear in the posterior tibial tendon.  

      Analysis - Left foot 

In his February 2011 claim and at his August 2013 hearing, the Veteran asserted that his left foot and ankle disability has worsened.  The Veteran's left foot and ankle disability is currently rated at 20 percent under DC 5284.  

Here, the competent medical and lay evidence demonstrates that the Veteran's left foot and ankle disability is manifested by foot pain and tenderness which results in functional loss due to difficulty with prolonged ambulation and interference with standing.

After a review of the lay and medical evidence of record the Board finds that at no point during the pendency of the appeal does the evidence of record demonstrate that a rating in excess of 20 percent for the right foot and ankle disability is warranted, under DC 5284.  

The Board notes that for a 30 percent evaluation under Diagnostic 5284, the Veteran must demonstrate severe residuals of the foot disability.  Simply put, based upon the evidence of record, severe residuals of a right foot disability are not demonstrated as the evidence does not reflect that the Veteran's disability was more than "moderately severe" in severity.  The Board finds that the record does not indicate that the Veteran's foot disability approximates such degree of severity as to warrant an increased rating in excess of 20 percent under DC 5284.  

While the term "severe" is not defined by regulation, the overall regulatory scheme contemplates 30 percent ratings in cases of problems so disabling there is objective evidence of marked deformity (pronation, abduction, etc.), or all toes tending to dorsiflexion, with marked tenderness under the metatarsal heads definite tenderness with dorsiflexion of the great toe and ankylosis of the ankle in plantar flexion, between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270, 5276, 5278.  

Although the record indicates tenderness or pain on palpation of the joint on the posterior of the left ankle, there was no indication that his toes tended toward dorsiflexion, no evidence of marked tenderness under the metatarsal heads, and no evidence of ankylosis.  In addressing the Veteran's exhibiting pronation upon examination, the Board notes that the VA has already adjudicated the Veteran's claim for pes planus and determined that the Veteran is not service-connected for said impairment.  As such, the Board notes its consideration of pronation under DC 5276 and finds the rating criteria inapplicable to the Veteran's increased rating claim.  

Importantly, the evidence did, however, show limitation of range of motion of the left ankle.  In considering whether a separate rating is warranted under various other diagnostic codes, the Board finds that the Veteran's limitation of motion of the left foot warrants a separate 10 percent rating under DC 5271.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This is the case because the Veteran exhibited limitation of motion of the dorsiflexion to 10 degrees.  See March 2013 VA examination; see also April 2016 VA examination.  As noted above, the terms "moderate" and "marked" are not defined in the rating schedule.  But, in considering the guidance from the VBA Manual M21-1, the Board finds that the Veteran's dorsiflexion limitation of motion comports with a moderate limitation.  Specifically, the Veteran's dorsiflexion is less than 15 degrees.   See VBA Manual M21-1, III.iv.4.A.3.k.  However, the Board finds that a rating greater than 10 percent is not warranted under DC 5271 as neither the Veterans plantar flexion or dorsiflexion is limited to a degree consistent with a marked limitation.  See March 2013 VA examination; see also April 2016 VA examination.  
	
The Board has considered whether the Veteran's left foot and ankle disability would be better or more appropriately rated under any other DCs, but finds that DCs 5271 and 5284 are most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other DCs, notwithstanding DC 5271 discussed above, without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

As such, and for the reasons discussed above, the Board finds that the record does support a rating greater than 20 percent under DC 5284 for the Veteran's left foot and ankle disability.  In addition, the Board finds that a separate rating of 10 percent, but no higher, is warranted under DC 5271.  


      Pertinent Facts and Analysis - Right Foot and Ankle Disability

In his February 2011 claim and at his August 2013 hearing, the Veteran asserted that his right foot and ankle disability has worsened.  The Veteran's right foot and ankle disability is currently rated at 20 percent under DC 5003.  

A review of the lay and medical evidence of record the Board finds that the Board finds that at no point during the pendency of the appeal does the evidence of record demonstrate that a rating in excess of 20 percent for the right foot and ankle disability is warranted.  

The evidence indeed illustrates that the Veteran has minimal osteoarthritis of the first tarsal-metatarsal joint in the right foot as well as posterior tibial tendonitis.  See e.g. March 2011 VA examination.  The evidence demonstrates that the Veteran's right foot and ankle disability manifested by foot pain with prolonged ambulation and interference with standing.  The Veteran's symptoms, however, do not rise to the level that would warrant an increase.  To the point, the Veteran did not exhibit ankylosis of the right ankle.  See March 2013 VA examination; see also April 2016 VA examination.  The Veteran's range of motion was full or normal upon repeated VA examinations.  For instance, in March 2013, the VA examiner found the Veteran's range of motion of the right ankle was full upon plantar flexion and normal upon dorsiflexion, with neither showing objective evidence of painful motion.  Additionally, in April 2016, the Veteran's dorsiflexion was normal and plantar flexion was limited by only 5 degrees, which does not warrant a compensable rating under DC 5271.  The April 2016 examiner plainly noted that range of motion itself did not contribute to functional loss in the right foot and ankle.  Moreover, the examiner noted that there was no objective evidence of localized tenderness or pain on palpation, or crepitus on the right.  The Veteran's muscle strength was also normal.  Admittedly, the examination results clearly indicated that the Veteran's left foot and ankle contributed to disability more than the right foot and ankle.  See April 2016 VA examination (where the MRI of the left ankle was noted to reveal a partial tear and the VA examiner noted additional factors contributing to disability due to the left ankle, but not the right).           

The Board has considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath, 1 Vet. App. 589. 

However, the above evidence is against assigning a rating under any other applicable ankle or foot DCs.  Unlike the Veteran's left foot and ankle disability, the Veteran's right foot and ankle disability has not shown to experience differing symptoms that would allow for application of other diagnostic codes without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14. 

As a result, the Board finds an increased evaluation greater than 20 percent for right foot and ankle disability is unwarranted by the evidence of the record.  


ORDER

Entitlement to a separate rating of 10 percent, but no higher, for moderate limited motion of the left ankle for the entire period at issue is granted.  

Entitlement to an increased rating greater than 20 percent for left foot and ankle disability is denied. 

Entitlement to an increased rating greater than 20 percent for right foot and ankle disability is denied. 


REMAND

The Veteran alleged that he became too disabled to work on or around May 2012.  See March 2016 TDIU application.  The Veteran's service-connected disabilities do not meet the schedular threshold, however.   See 38 C.F.R. § 4.16(a).  In light of the evidence reflected in the Veteran's vocational rehabilitation records, the Board finds that the circumstances of the case require referral for consideration of entitlement to a TDIU on an extraschedular basis to the Under Secretary for Benefits or the Director of Compensation Service.   

Accordingly, the case is REMANDED for the following action:

After performing any additional development deemed necessary by the AOJ, refer the Veteran's claim for a TDIU to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) (2017) for consideration of whether an extraschedular rating is warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


